Citation Nr: 1132864	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or claimant, had active service from August 1976 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for schizophrenia and anxiety.  The Veteran disagreed and perfected his appeal.  

On a March 2008 substantive appeal (on a VA Form 9), the Veteran indicated that he wanted a Board hearing via video-teleconference.  The Veteran failed to appear for the scheduled October 2010 Board hearing; therefore, the request for a Board hearing is deemed waived.

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran did not sustain a psychiatric injury or disease during service, including no chronic symptomatology of an acquired psychiatric disorder during service.

2.  The Veteran did not experience continuous symptomatology of an acquired psychiatric disorder after service.

3.  The psychiatric symptoms diagnosed as schizophrenia and anxiety are not related to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include schizophrenia and anxiety, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In November 2005, the RO provided the Veteran pre-adjudication notice on the claim for service connection for schizophrenia and anxiety.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  Though no appropriate notice regarding disability ratings and effective dates was provided, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board finds this notice deficiency regarding the downstream questions of rating and effective date is moot because the claim for service connection for a psychiatric disorder has been denied, and there will be no assignment of rating or effective date.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  38 U.S.C.A. § 5103A(c).  The RO requested any clinical mental health records for the final year of the Veteran's service; however, the RO was informed no such records were found.  The Veteran did submit some private treatment records for his schizophrenia.  As well, the Veteran did not report receiving Social Security Disability benefits for any disability, though the scattered references in the medical treatment reports to the Veteran being in receipt of Social Security "benefits" were clarified in the record to refer to SSI (income insurance). See December 2006 VA treatment report.  As there is no evidence this Social Security Administration claim had any underlying medical evidence relevant to the Veteran's claim, the Board finds that the SSA application is not relevant, and the Board will not remand to obtain the application or any underlying documents.

The Board acknowledges that the Veteran has not been accorded a VA examination for the acquired psychiatric disorder.  As will be explained more thoroughly following, the Veteran's service treatment records do not contain any notation indicating diagnosis or treatment for a psychiatric disorder during service, that is, there is no credible evidence of an in-service injury, disease, or event (including psychiatric symptoms) to which a purported nexus opinion could relate current psychiatric disability to service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . .if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran's diagnosed schizophrenia, with anxiety, was not first found until many years after discharge from service, and there is no credible factual predicate of in-service injury or disease, or even chronic or continuous symptoms, to support any requested nexus opinion.  Thus, a remand to accord the agency of original jurisdiction an opportunity to schedule the Veteran for a VA examination relevant to this claim seeking service connection for an acquired psychiatric disorder is not required.  38 U.S.C.A. § 5103A (a)(2); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist have been fulfilled with respect to the issue on appeal.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Veteran contends that his acquired psychiatric disability, currently diagnosed as schizophrenia, is related to his service.  The Veteran reported to VA medical staff, as noted in a September 2005 discharge summary, that he had been told in service that he was a paranoid schizophrenic.  The Veteran submitted his claim for service connection in September 2005.

After a review of all the evidence, the Board finds the weight of the evidence demonstrates that the Veteran did not sustain an acquired psychiatric disorder in service, and that he did not experience chronic symptoms of an acquired psychiatric disorder in service.  In this regard, his service treatment records contain no evidence of complaints, treatment, or diagnosis for an acquired psychiatric disorder, to include schizophrenia.  A January 1977 service treatment record entry, stamped as made in the mental hygiene clinic, noted the Veteran was sent for a MSE (mental status examination or evaluation); however, there is no such evaluation or report in the service treatment records, nor any indication the evaluation was actually conducted.  The Veteran's March 1977 Report of Physical Examination for separation purposes noted his psychiatric system was considered clinically normal, and neither this or the Report of Medical History contain any diagnoses regarding his mental health.  For these reasons, the Board finds that the Veteran did not sustain a psychiatric injury or disease during service, or experience chronic symptomatology of an acquired psychiatric disorder during service.  

The Board also finds that the Veteran did not experience continuous symptomatology of an acquired psychiatric disorder after service.  Post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of schizophrenia until March 1992, nearly 15 years after service.  

VA treatment reports begin in the record in February 1987, which is about 10 years after service separation.  The February 1987 treatment report described the Veteran as having undergone an alcohol treatment program and that he had a history of drinking since he was 15 years old.  The Veteran denied any psychiatric history.  The VA clinician assessed him with alcohol dependence and a provisional diagnosis of an antisocial personality disorder.  VA treatment reports dated in March 1992 recorded his denial of previous psychiatric treatment and diagnosis, the diagnosis of chronic schizophrenia, as well as the assessment of his having ineffective coping skills related to substance abuse and agitation, upon his admission to an inpatient program.  An August 1996 VA treatment report noted his having suffered a gunshot wound to the abdomen three months prior, while a later March 1997 treatment report noted his current diagnosis of alcohol abuse, and that he had no major medical history, other than the history of having been shot in the abdomen in May 1996.  

An April 1997 report noted the Veteran admitted to experiencing anxiety following his gunshot wound from the previous year.  November 1997 treatment reports noted his symptoms of being anxious and nervous, which the VA clinician found to be possibly chemically induced.  Another November 1997 treatment report assessed him as having a schizotypal personality disorder and for Axis I, considered a probable paranoid schizophrenic versus psychosis.  A June 1998 report included the assessment of substance induced psychosis, while a July 1998 treatment report noted his past medical history of alcohol use and psychosis, and that he now had low back pain which was attributed to the gunshot wound.  

The Board observes that the Veteran's military service was not referenced, nor was any incident or treatment in service referenced, other than to observe the Veteran had military service.  VA treatment records span in the record to 2006; however, the Board observes that only in a September 2005 discharge summary, which was dated the same month the Veteran submitted his claim seeking service connection, did the Veteran report he had been told he was a paranoid schizophrenic in service.

Some private treatment reports are of record.  They contain no reference to his military service.  A December 2001 treatment entry report described him as having a long psychiatric history, since his early 20's, according to his niece, who apparently worked at that private facility as a case worker.  Despite a long list of symptoms and behaviors, there was again no reference to his military service or any event or treatment in that service.  An October 2002 report assessed him as having chronic schizophrenia, paranoid type.  Comparable to the VA treatment reports assessments, a September 2004 private evaluation found his Axis I diagnoses to be schizophrenia and polysubstance abuse.  Finally a December 2005 private evaluation, which the Board notes was dated after the Veteran submitted his current claim, described the Veteran's history of his "present illness" as beginning 30 years ago, which would be approximately 1975 and prior to his entry into service.

The Board finds that the evidence weighs against post-service continuity of acquired psychiatric disorder symptoms.  Despite later statements, made in 2001 and 2005, very generally describing the Veteran's mental illness as dating back to his early 20's or spanning 30 years, the Board finds more probative and telling the multiple absence of histories on treatment occasions and a February 1987 VA treatment report, which is only dated ten years post-service, so is much more contemporary to service and its immediate aftermath than treatment reports dated decades after service.  The February 1987 reported focused entirely on the Veteran's (even then) extensive use of alcohol, and included the clinician's note that the Veteran had no psychiatric history.  Where there is a gap of ten years, there are not continuous symptoms.  The Board finds more credible and more probative a statement made only ten years after service, denying a psychiatric history, than a 2005 statement, made while pursuing a disability claim and nearly 30 years after service, that claimed the Veteran received a very particular diagnosis in service.  Therefore, the Board finds that the probative value of the Veteran's 2005 statement was outweighed by objective record of medical treatment reports that give his history of no psychiatric treatment prior to 1987, followed by the decades of treatment and diagnoses not attributed to his service.  For these reasons, the Board finds there was no post-service continuity of acquired psychiatric disorder symptoms.

Finally, the Board notes that, despite years of extensive and numerous psychiatric, psychosocial, and rehabilitation evaluations and treatment, no practitioner, VA or private, attributed the Veteran's various acquired psychiatric disorders and diagnoses to his military service, or to any event, complaint, or treatment in service.  Instead, his long-time alcohol abuse, substance abuse, homelessness, unemployment, his having experienced a post-service gunshot wound in 1996, and chronic financial straits were listed as part of his history.  While schizophrenia was an established diagnosis in the claims file, no clinician attributed that to any aspect of his service.


While the Veteran is competent to report psychiatric symptoms that he has experienced, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the psychiatric system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board has weighed the conflicting evidence and found as facts that there was no injury or disease during service, including no chronic symptoms of an acquired psychiatric disorder in service, and there were no continuous psychiatric symptoms after service.  In fact, no mention of such symptomatology appears to have been made in service.  Though he was referred to the mental hygiene clinic for a mental status evaluation in January 1977, there is no evidence such an evaluation was actually conducted or what assessment it reached.  Such contemporaneous history is highly probative that an acquired psychiatric disorder was not shown in service.

The Board further finds that the current acquired psychiatric disorder, diagnosed as schizophrenia with anxiety symptoms, is not related to service.  The Veteran is certainly competent to report his belief that his current psychiatric symptoms and disorder are related to service; however, the Board has already discussed its findings regarding the credibility and probative value of the Veteran's statements attributing his symptoms to service.  These statements are outweighed by the objective record of years of VA and private treatment records in which the Veteran had denied any psychiatric history, post-service etiologies and post-service diagnosed disorder, and competent evidence relating the diagnosed psychiatric disorder to non-service-related and post-service etiologies.   


Accordingly, for the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric history, claimed as schizophrenia and anxiety, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


